Citation Nr: 0519763	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03 21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been provided to 
reopen the claim for service connection for hearing loss.

2.  Whether new material evidence has been provided to reopen 
the claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In November 2001 the RO found that the 
appellant had not submitted new and material evidence to 
reopen his claims of entitlement to service connection for 
hearing loss and tinnitus.  The Board remanded the claim to 
the RO for further action by the RO in December 2004.  After 
the requested action was taken, the RO found that the 
appellant had not submitted new and material evidence to 
reopen his claims.


FINDINGS OF FACT

1.  In an unappealed decision, dated September 1997, the RO 
denied the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.

2.  The new evidence submitted subsequent to the September 
1997 decision does not bear directly and substantially upon 
the specific matters under consideration, and is not so 
significant it must be considered in order to fairly decide 
the merits of the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's September 1997 decision denying the veteran's claim for 
service connection for hearing loss, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. § 3.156 
(2000).

2.  New and material evidence has not been received since the 
RO's September 1997 decision denying the veteran's claim for 
service connection for tinnitus, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus in December 1997.  
There were no appeals and the RO's decisions are final.  See 
38 U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

The veteran subsequently filed to reopen the claims in 
December 2000, and in May 2001 the RO denied them both.  The 
veteran has appealed.

The Board initially notes that the regulations pertaining to 
reopened claims were revised, effective on August 29, 2001. 
67 Fed. Reg. 49590 (July 31, 2002).  The veteran's claim to 
reopen was already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). 
Consequently, the Board is deciding this appeal under the 
older version of the regulations.



Under section 3.156 of the Code of Federal Regulations, as in 
effect when the veteran filed his claim to reopen in December 
2000, when presented with a claim to reopen a previously 
finally denied claim, VA must determine if new and material 
evidence has been submitted.  For the purpose of this claim, 
new and material evidence is defined as follows: New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id. 

A.  Hearing Loss

At the time of the RO's September 1997 denial of the claim, 
there was no competent evidence showing that the veteran's 
hearing loss was incurred in or aggravated by his service.  

Relevant evidence received since the RO's September 1997 
decision includes a report from Dr. Auerbach from October 
1997, a December 2000 decision from the Social Security 
Administration and its supporting documents, a March 2001 
report from Dr. Quisling, and finally a letter from Dr. 
Robinson dated in February 2003.  

This evidence, which was not of record at the time of the 
RO's September 1997 decision, is not cumulative and it is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the records from the Social Security Administration and the 
report from Dr. Quisling are not material under the 
regulations because the evidence relates only to the 
veteran's current condition and does not relate to an 
unsubstantiated fact.  Medical records describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992).  The records 
from Dr. Auerbach and the letter from Dr. Robinson do not 
link appellant's hearing loss to his service.  Any statements 
relating to an in service injury appear to be only by history 
and are not medical opinions as to the date of onset of his 
disease process.  Indeed, Dr. Auerbach notes, "I cannot 
state for a fact that the blow to the head caused [the 
veteran's] hearing loss as he also worked at Goodyear in 
noise for 18 years."  Accordingly, this evidence does not 
pertain to one of the evidentiary defects which was the basis 
for the RO's September 1997 decision and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board therefore finds 
that the submitted evidence does not bear directly and 
substantially upon the issue at hand, that the evidence is 
not probative of the issue at hand, and is not material.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
Therefore, the claim is not reopened.


B.  Tinnitus

At the time of the RO's September 1997 denial of the claim, 
there was no competent evidence showing that the veteran's 
tinnitus was incurred in or aggravated by his service.  

The relevant evidence received since the RO's September 1997 
decision is nearly the same as that noted in Section A above.  
It includes the October 1997 report from Dr. Auerbach, the 
December 2000 decision from the Social Security 
Administration and its supporting documents, and the March 
2001 report from Dr. Quisling.  The February 2003 letter from 
Dr. Robinson does not mention tinnitus.

This evidence, which was not of record at the time of the 
RO's September 1997 decision, is not cumulative and it is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the records from the Social Security Administration and Dr. 
Quisling are not material under the regulations because the 
evidence relates only to the veteran's current condition and 
does not relate to an unsubstantiated fact.  Medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based on new and 
material evidence.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992).  The records from Dr. Auerbach do not link 
appellant's tinnitus to his service.  Any statements 
concerning tinnitus and its possible relation to an in 
service injury appear to be only by history and are not 
medical opinions as to the date of onset of his disease 
process.  As was noted above, Dr. Auerbach cannot state "for 
a fact" that the veteran's head injury caused his condition.  
Accordingly, this evidence does not pertain to one of the 
evidentiary defects which was the basis for the RO's 
September 1997 decision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand, that it is not probative of the issue at hand, 
and is not material.  See Hodge.  The claim is not reopened.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February and December 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
December 2004 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to tell VA about any other records that 
might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an April 2005 supplemental statement of the case 
(SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  The veteran has 
been afforded medical VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim of entitlement to service connection for hearing 
loss is not reopened.

The claim of entitlement to service connection for tinnitus 
is not reopened.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


